
	
		II
		111th CONGRESS
		1st Session
		S. 2752
		IN THE SENATE OF THE UNITED STATES
		
			November 9, 2009
			Mr. Vitter (for himself,
			 Mrs. Hutchison, Mr. Cornyn, Mr. Nelson of
			 Florida, Mr. LeMieux, and
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To ensure the sale and consumption of raw oysters and to
		  direct the Food and Drug Administration to conduct an education campaign
		  regarding the risks associated with consuming raw oysters, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf Oyster Industry Jobs Protection
			 Act.
		2.Limitation on
			 use of funds regarding post-harvest oyster processing and
			 treatmentsNotwithstanding any
			 other provision of law, no funds appropriated or otherwise made available to
			 the Secretary of Health and Human Services (referred to in this Act as the
			 Secretary) may be used by the Secretary to require that oysters be
			 treated with post-harvest processing or other treatment or cooking requirements
			 that result in a prohibition on selling or consuming raw oysters.
		3.Education
			 campaign regarding raw oysters
			(a)In
			 generalThe Secretary, acting through the Commissioner of Food
			 and Drugs, and in cooperation with the oyster industry, the Interstate
			 Shellfish Sanitation Conference, and any other agency such Commissioner deems
			 appropriate, shall conduct an education campaign to increase awareness of the
			 risks associated with consuming raw oysters.
			(b)ContentThe
			 education campaign conducted under subsection (a) shall include the following
			 components:
				(1)A focus on
			 educating the populations most at risk for harm from eating raw oysters,
			 especially those with liver diseases or weakened immune systems.
				(2)Informing oyster
			 harvesters, processors, and distributors of all the requirements for oyster
			 storage and handling and best practices to keep oysters safe for human
			 consumption.
				(c)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
			4.Required
			 analyses of rules relating to domestic seafoodIf the Secretary issues a proposed
			 regulation or guidance that affects the harvesting, processing, or
			 transportation of seafood harvested in the United States, then in no case may
			 such regulation or guidance become final or take effect until the Secretary
			 submits to the appropriate committees of Congress a report that
			 contains—
			(1)a cost-benefit analysis and an economic
			 impact study on such proposed regulation or guidance;
			(2)a health impact
			 analysis that describes any alleged health risks that such proposed regulation
			 or guidance seeks to address and an explanation of how such regulation or
			 guidance would addresses those risks; and
			(3)an analysis that
			 compares such proposed regulation or guidance to any similar regulations or
			 guidance with respect to other regulated foods, including a comparison of risks
			 the Secretary may find associated with seafood and the instances of those risks
			 in such other regulated foods.
			
